                     Case 1:19-cr-00790-PKC Document 6 Filed 11/05/19 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-   -   -    -       -    -    -   -   -    -   -   -   -    -     X


UNITED STATES OF AMERICA

                 -       V.   -                                           INDICTMENT

ASA SAINT CLAIR,
    a/k/a "Asa Williams,"
    a/k/a "Asa Sinclair,"
                                                                                             790
                                           Defendant.
-   -   -    -       -    -   -    -   -    -   -   -   -    -     X


                                                                  COUNT ONE
                                                                 (Wire Fraud)

                          The Grand Jury charges:

                                                                 BACKGROUND

            1.            At       all      times           relevant    to    this   Indictment,   ASA SAINT

CLAIR, a/k/a "Asa Williams," a/k/a "Asa Sinclair," the defendant,

purported to be the President of World Sports Alliance, an entity

SAINT CLAIR falsely represented to be engaged in a digital coin

offering of a purported blockchain-based digital token referred to

as "IGOBIT."

                                                    STATUTORY ALLEGATIONS

            2.            From at least in or about November 2017 up to and

including on or about September 2019, in the Southern District

of New York and elsewhere, ASA SAINT CLAIR, a/k/a "Asa

Williams," a/k/a "Asa Sinclair," the defendant, willfully and

knowingly, having devised and intending to devise a scheme and

artifice to defraud, and for obtaining money and property by
          Case 1:19-cr-00790-PKC Document 6 Filed 11/05/19 Page 2 of 5

means of false and fraudulent pretenses, representations, and

promises, transmitted and caused to be transmitted by means of

wire, radio, and television communication in interstate and

foreign commerce, writings, signs, signals, pictures, and sounds

for the purpose of executing such scheme and artifice, to wit,

SAINT CLAIR, through phone calls and text messages made from New

York, New York, made and caused to be made false representations

to individuals that they would receive guaranteed returns on a

convertible note tied to an initial coin offering being offered

by World Sports Alliance, whereas in truth and in fact,            investor

funds were not dedicated to any initial coin offering and

instead were diverted by SAINT CLAIR for his personal expenses.

          (Title 18, United States Code, Sections 1343 and 2.)

                          FORFEITURE ALLEGATIONS

     3.     As the result of committing the offense alleged in

Count One of this Indictment, ASA SAINT CLAIR, a/k/a "Asa

Williams," a/k/a "Asa Sinclair," the defendant, shall forfeit to

the United States, pursuant to Title 18, United States Code,

Section 98l(a) (1) (C) and Title 28 United States Code, Section

246l(c), any and all property, real and personal, that

constitutes or is derived from proceeds traceable to the

commission of said offense, including but not limited to a sum

of money in United States currency representing the amount of

proceeds traceable to the commission of said offense.
          Case 1:19-cr-00790-PKC Document 6 Filed 11/05/19 Page 3 of 5

                        Substitute Asset Provision

     4.     If any of the forfeitable property described above, as

a result of any act or omission of ASA SAINT CLAIR, a/k/a "Asa

Williams," a/k/a "Asa Sinclair," the defendant:

            a.    cannot be located upon the exercise of due

                  diligence;

            b.    has been transferred or sold to, or deposited

                  with, a third person;

            c.    has been placed beyond the jurisdiction of the

                  Court;

            d.    has been substantially diminished in value; or

            e.    has been commingled with other property which

                  cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21,

United States Code, Section 853(p) and Title 28, United States
        Case 1:19-cr-00790-PKC Document 6 Filed 11/05/19 Page 4 of 5

Code, Section 246l(c), to seek forfeiture of any other property

of said defendant up to the value of the above forfeitable

property.

              (Title 18, United States Code, Section 98li
            Title 21, United States Code, Section 853; and
             Title 28, United States Code, Section 2461.)




                                       GEOFFR        BERMAN
                                       United States Attorney
.   .   Case 1:19-cr-00790-PKC Document 6 Filed 11/05/19 Page 5 of 5




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK



                         UNITED STATES OF AMERICA

                                     - v. -

                             ASA SAINT CLAIR,
                           a/k/a "Asa Williams,"
                           a/k/a "Asa Sinclair,"
                                Defendant.


                               INDICTMENT

                                 19 Cr.

                        (18 U.S.C.   §§   1343 and 2.)




                               Foreperson


                                      GEOFFREY S. BERMAN
                                 United States Attorney.
